Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1577 Page 1 of 15



  1    Gary S. Lincenberg - SBN 123058              Randy K. Jones - SBN 141711
          glincenberg@birdmarella.com                  rkjones@mintz.com
  2    Naeun Rim - SBN 263558                       MINTZ, LEVIN, COHN, FERRIS,
          nrim@birdmarella.com                      GLOVSKY AND POPEO, P.C.
  3    BIRD, MARELLA, BOXER, WOLPERT,               3580 Carmel Mountain Road, Suite 300
       NESSIM, DROOKS, LINCENBERG &                 San Diego, California 92130
  4    RHOW, P.C.                                   Telephone: (858) 314-1510
       1875 Century Park East, 23rd Floor
  5    Los Angeles, California 90067-2561           Attorney for Mark Manoogian
       Telephone: (310) 201-2100
  6    Facsimile: (310) 201-2110
                                                    Whitney Z. Bernstein - SBN 304917
  7    Attorneys for Petr Pacas                         wbernstein@bmkattorneys.com
                                                    Thomas H. Bienert, Jr. - SBN 135311
  8    David W. Wiechert - SBN 94607                    tbienert@bmkattorneys.com
          dwiechert@aol.com                         James Riddet – SBN 39826
  9    Jessica C. Munk - SBN 238832                     jriddet@bmkattorneys.com
          jessica@wmgattorneys.com                  BIENERT | KATZMAN PC
 10    William J. Migler - SBN 318518               903 Calle Amanecer, Suite 350
          william@wmgattorneys.com                  San Clemente, California 92673
 11    WIECHERT, MUNK & GOLDSTEIN,                  Telephone: (949) 369-3700
       PC
 12    27136 Paseo Espada, Suite B1123              Attorneys for Mohammed Abdul Qayyum
       San Juan Capistrano, California 92675
 13    Telephone: (949) 361-2822
 14    Attorneys for Jacob Bychak
 15                              UNITED STATES DISTRICT COURT
 16                           SOUTHERN DISTRICT OF CALIFORNIA
 17
 18 UNITED STATES OF AMERICA,                     CASE NO. 3:18-cr-04683-GPC
 19                     Plaintiff,                DECLARATION OF NAEUN RIM
                                                  IN SUPPORT OF DEFENDANTS'
 20               vs.                             MOTION TO DISMISS WIRE
                                                  FRAUD COUNTS FOR
 21 JACOB BYCHAK, MARK                            VIOLATING THE FIFTH
    MANOOGIAN, MOHAMMED                           AMENDMENT DUE PROCESS
 22 ABDUL QAYYUM, AND PETR                        AND SIXTH AMENDMENT FAIR
    PACAS,                                        NOTICE PROTECTIONS
 23
             Defendants.                          Date: June 26, 2020
 24                                               Time: 2:30 p.m.
                                                  Crtrm.:      2D
 25
                                                  Assigned to Hon. Gonzalo P. Curiel
 26
 27
 28
      3649623.1                                                         Case No. 3:18-cr-04683-GPC
                                      DECLARATION OF NAEUN RIM
Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1578 Page 2 of 15



  1               I, Naeun Rim, declare as follows:
  2               1.    I am an active member of the Bar of the State of California and a
  3 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, A
  4 Professional Corporation, attorneys of record for Petr Pacas in this action. I make this
  5 declaration in support of Defendants’ Motion to Dismiss Wire Fraud Counts for
  6 Violating the Fifth Amendment Due Process and Sixth Amendment Fair Notice
  7 Protections. Except for those matters stated on information and belief, I make this
  8 declaration based upon personal knowledge and, if called upon to do so, I could and
  9 would so testify.
 10               2.    Attached as Exhibit A is a true and correct copy of an email chain with
 11 Assistant United States Attorneys Sabrina Feve and Melanie Pierson of our meet and
 12 confer efforts about undisputed facts.
 13               3.    Attached as Exhibit B is a true and correct copy of an email received by
 14 David A. Lincenberg, a paralegal in my office, on May 5, 2020 from Amanda Baber at
 15 IANA.
 16               I declare under penalty of perjury under the laws of the United States of America
 17 that the foregoing is true and correct, and that I executed this declaration on May 18,
 18 2020, at Los Angeles, California.
 19
 20                                                    /s/ Naeun Rim
                                                       Naeun Rim
 21
 22
 23
 24
 25
 26
 27
 28
      3649623.1
                                                      2                      Case No. 3:18-cr-04683-GPC
                                         DECLARATION OF NAEUN RIM
Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1579 Page 3 of 15



  1                                  CERTIFICATE OF SERVICE
  2               Counsel for Defendant certifies that the foregoing pleading has been
  3 electronically served on the following parties by virtue of their registration with the
  4 CM/ECF system:
  5                                            Sabrina L. Feve
  6                                        Assistant U.S. Attorney
  7                                        sabrina.feve@usdoj.gov
  8
  9                                          Melanie K. Pierson
 10                                       Assistance U.S. Attorney
 11                                      melanie.pierson@usdoj.gov
 12
 13                                             Respectfully submitted,
 14 DATED: May 18, 2020                         Gary S. Lincenberg
                                                Naeun Rim
 15
                                                Bird, Marella, Boxer, Wolpert, Nessim,
 16                                             Drooks, Lincenberg & Rhow, P.C.
 17
 18
                                                By:         s/ Naeun Rim
 19                                                               Naeun Rim
 20                                                   Attorneys for Petr Pacas
 21
 22
 23
 24
 25
 26
 27
 28
      3649623.1
                                                       3                         Case No. 3:18-cr-04683-GPC
                                         DECLARATION OF NAEUN RIM
Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1580 Page 4 of 15




                  EXHIBIT A

                                     4
        Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1581 Page 5 of 15




From:                              Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov>
Sent:                              Thursday, April 16, 2020 4:48 PM
To:                                Naeun Rim; Pierson, Melanie (USACAS); dwiechert@aol.com; RKJones@mintz.com;
                                   wbernstein@bienertkatzman.com; jriddet@bienertkatzman.com;
                                   tbienert@bienertkatzman.com; Gary S. Lincenberg
Subject:                           RE: USA v Bychak et al 18cr4683-GPC, Meet and Confer


Counsel‐

Thank you for continuing the meet and confer process. It is our sincere hope that we can reach a common
understanding of which precise facts are at issue. Toward that end, we have spent considerable time reviewing the
pleadings and documents you reference. My email from this morning addressed the four factual assertions you
summarized in your reply brief and those portions that we dispute.

We have also reviewed the Lindsey and Curran declarations. As we noted earlier, these declarations include many broad
statements that involve nuanced applications. As articulated in the declarations, we disagree, in whole or in part, with
statements set forth by Lindsey in paragraphs 3, 5, 6, 8, 11‐14, 18, 22, 25 and 26, and with statements set forth by
Curran in paragraphs 14, 15, 19 and 21.

We are uncomfortable being asked to take responsibility for identifying the facts upon which your clients’ arguments
will rely. It is incumbent on you, as defense counsel, to put forward the facts upon which your motion will rely. If you
wish to provide further details, we are happy to provide you with our position.

Please let us know if we can be of further assistance.

Respectfully,
AUSA Sabrina L. Fève

From: Naeun Rim <nrim@birdmarella.com>
Sent: Thursday, April 16, 2020 11:39 AM
To: Pierson, Melanie (USACAS) <MPierson@usa.doj.gov>; dwiechert@aol.com; Feve, Sabrina (USACAS)
<sfeve@usa.doj.gov>; RKJones@mintz.com; wbernstein@bienertkatzman.com; jriddet@bienertkatzman.com;
tbienert@bienertkatzman.com; Gary S. Lincenberg <glincenberg@birdmarella.com>
Subject: RE: USA v Bychak et al 18cr4683‐GPC, Meet and Confer

The Court agreed that the parties should brief the issue of how the Court should deal with the question of whether IP
addresses were property going forward. At the hearing, we noted that it would help facilitate the briefing if the
government could identify what facts are in dispute. The Court ordered the government to meet and confer with us on
what facts were disputed before the motion was field.

We do not have to lay out all of the legal arguments we plan to make in our motion in order for the government to
comply with the Court’s order to meet and confer because the purpose of requiring the government to identify what
facts are in dispute is to narrow the issues we have to bring before the Court.

To move this along, for now, please identify which of the facts you dispute in the following documents, attached:

    ‐   The chart created by the Government (please simply note in the box, “Disputed” or “Undisputed”)
    ‐   The Declaration of John Curran that was submitted by the Government (23 paragraphs)
                                                             1


                                                            5
        Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1582 Page 6 of 15
    ‐   The Declaration of Marc Lindsey (28 paragraphs)
    ‐   The Declaration of Naeun Rim (10 paragraphs)—for this, we are not asking you to state whether you agree with
        the contents of the documents described but only whether you dispute that the documents are authentic,
        meaning that they are what they claim to be and came from the sources as attributed in the declaration (ARIN,
        Canadian government, etc.)

Naeun Rim
Principal
O: 310.201.2100
F: 310.201.2110
E: nrim@birdmarella.com
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067‐2561
www.BirdMarella.com

From: Pierson, Melanie (USACAS) <Melanie.Pierson@usdoj.gov>
Sent: Thursday, April 16, 2020 11:18 AM
To: dwiechert@aol.com; Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov>; Naeun Rim <nrim@birdmarella.com>;
RKJones@mintz.com; wbernstein@bienertkatzman.com; jriddet@bienertkatzman.com; tbienert@bienertkatzman.com;
Gary S. Lincenberg <glincenberg@birdmarella.com>
Subject: RE: USA v Bychak et al 18cr4683‐GPC, Meet and Confer

Dave, If that was your take‐away, you misunderstood my position. I deferred to the court on whether to have the
hearing, but we did not agree that the issue was one that the court could decide as a matter of law. That was what I
understood was going to be briefed by the parties. melanie

From: dwiechert@aol.com <dwiechert@aol.com>
Sent: Thursday, April 16, 2020 11:14 AM
To: Feve, Sabrina (USACAS) <sfeve@usa.doj.gov>; nrim@birdmarella.com; Pierson, Melanie (USACAS)
<MPierson@usa.doj.gov>; RKJones@mintz.com; wbernstein@bienertkatzman.com; jriddet@bienertkatzman.com;
tbienert@bienertkatzman.com; glincenberg@birdmarella.com
Subject: Re: USA v Bychak et al 18cr4683‐GPC, Meet and Confer

I'm sorry Sabrina but I am confused. In the last telephonic court hearing, which you unfortunately missed, we all seemed
to be on the same page, including Melanie, that the determination of whether an IP address is property under the federal
fraud statutes is initially for the court rather than the jury. If the court decides that an IP address is property we anticipate
that it will instruct the jury so over defense objection. If the court decides that an IP address is not property, there are two
avenues: 1) the court dismisses giving the government the ability to appeal the order; or 2) the court impanels the jury and
grants a Rule 29 on the fraud counts at the close of the government's case. I assumed you would want door 1 in the case
of an adverse decision by the court but in my stir craziness my judgment may be off. Dave


This communication is privileged and confidential. If you are not the intended recipient please delete it and any
attachments and notify me immediately. Thank you.

David Wiechert
Wiechert, Munk & Goldstein, PC

27136 Paseo Espada
Ste. B1123
San Juan Capistrano, CA 92675
                                                                2


                                                               6
      Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1583 Page 7 of 15
(949) 361‐2822
In a message dated 4/16/2020 8:47:20 AM Pacific Standard Time, Sabrina.Feve@usdoj.gov writes:


Counsel-



We have not identified disputed facts in the past because we believe the court is legally bound to rule
on the motion accepting as true the allegations in the Indictment, without resolving disputes of
fact. We await your legal argument providing authority for the premise that the court should decide, as
a matter of law, whether an IP address is property. If you agree that the 37 facts identified in our letter
are the only facts you believe are undisputed and necessary for the court to rule on the upcoming
motion, we will promptly respond with our position as to each.



The defense pleadings and attachments make numerous broad statements about IP addresses, many of
which have nuanced application depending on whether it involves a legacy netblock. This is why we
were asking you, as the moving party, to identify the specific material facts you believe are undisputed
for purposes of this motion.



While we agree that ARIN has taken the position that IP address are not property, we do not agree
theirs is the position of federal agencies. While we agree that various statements were made (by
Curran, Lindsey, Cannon and a Harvard Business School professor), we do not agree that any of those
positions are the official position of any federal agency, or binding on us for purposes of this
proceeding. The recently produced table from ARIN shows that the status of the various netblocks at
issue changed over time, so we also can’t agree that that they were all legacy blocks with no form of
registration agreement for the full period of the conspiracy. Many statements were made by Mr.
Lindsey relating to the WHOIS directory, many of which we disagree with, but we do not know if you
consider those statements to be material for purposes of this new motion. For example, we do not agree
that the only way to obtain exclusive use of a netblock is through an RSA or LRSA. We further believe
it is undisputed that there is an active market for IP addresses that is not controlled by ARIN.



I hope this clarifies the position of the United States in preparation for the filing of your motions.



Respectfully,

AUSA Sabrina L. Fève



From: Naeun Rim <nrim@birdmarella.com>
Sent: Wednesday, April 15, 2020 5:29 PM

                                                         3


                                                         7
     Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1584 Page 8 of 15
To: Feve, Sabrina (USACAS) <sfeve@usa.doj.gov>; Pierson, Melanie (USACAS)
<MPierson@usa.doj.gov>; dwiechert_aol.com <dwiechert@aol.com>; Jones, Randy
<RKJones@mintz.com>; Whitney Bernstein <wbernstein@bienertkatzman.com>;
jriddet@bienertkatzman.com; tbienert@bienertkatzman.com; Gary S. Lincenberg
<glincenberg@birdmarella.com>
Subject: RE: USA v Bychak et al 18cr4683-GPC, Meet and Confer



Sabrina,



We have repeatedly identified which facts we believe are not in dispute: none of the facts are in dispute
because none of them are disputable. The facts are laid out very clearly in the documents we
referenced—they are in the form of declarations or described in sections that are clearly labeled
“Background,” where facts are typically located. We have even summarized them—as an example,
please see page 6 of our reply:




In response to each of these filings, it is the Government that has generally claimed these facts may be
in dispute but refused to identify a single specific fact that it wishes to challenge. We asked the Court
during the hearing to require the Government to specify what these so-called hypothetical disputed facts
are, given that to date, the Government has not yet done. It is the Government’s turn to be specific. We
have been more than specific.



Please stop delaying on taking a position. It will not be difficult for the Government to go through the
chart it created and simply note whether the government agrees or disagrees. It is not premature, nor is
it a waste of time.



                                                       4


                                                       8
     Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1585 Page 9 of 15

Naeun Rim

Principal

O: 310.201.2100

F: 310.201.2110

E: nrim@birdmarella.com

Bird, Marella, Boxer, Wolpert, Nessim,

Drooks, Lincenberg & Rhow, P.C.

1875 Century Park East, 23rd Floor

Los Angeles, California 90067-2561

www.BirdMarella.com



From: Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov>
Sent: Wednesday, April 15, 2020 5:15 PM
To: Naeun Rim <nrim@birdmarella.com>; Pierson, Melanie (USACAS)
<Melanie.Pierson@usdoj.gov>; dwiechert_aol.com <dwiechert@aol.com>; Jones, Randy
<RKJones@mintz.com>; Whitney Bernstein <wbernstein@bienertkatzman.com>;
jriddet@bienertkatzman.com; tbienert@bienertkatzman.com; Gary S. Lincenberg
<glincenberg@birdmarella.com>
Subject: RE: USA v Bychak et al 18cr4683-GPC, Meet and Confer



Counsel-



Defendants are the moving party and in the sole position to know which facts they believe are material
and undisputed. The chart we compiled as a gesture of good faith represents our speculation about
which facts you believe are relevant and undisputed. We do not know if you agree with this list, or if
you have items to remove, edit, or delete. It would be premature and a waste of time for us to analyze
and address a speculative list. Please respond with a finalized list containing all the facts that you
believe are undisputed and material. When we have the chart that all four defendants have reviewed
and approved, we will analyze and respond to that chart.



From: Naeun Rim <nrim@birdmarella.com>
Sent: Wednesday, April 15, 2020 3:33 PM
To: Feve, Sabrina (USACAS) <sfeve@usa.doj.gov>; Pierson, Melanie (USACAS)
                                                      5


                                                      9
       Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1586 Page 10 of 15
<MPierson@usa.doj.gov>; dwiechert aol.com <dwiechert@aol.com>; jessica@wmgattorneys.com;
Jones, Randy <RKJones@mintz.com>; Whitney Bernstein <wbernstein@bienertkatzman.com>;
jriddet@bienertkatzman.com; tbienert@bienertkatzman.com; Gary S. Lincenberg
<glincenberg@birdmarella.com>
Subject: RE: USA v Bychak et al 18cr4683-GPC, Meet and Confer



All,



Thank you for your letter. You have not identified which of the facts in the chart you prepared are in
dispute. Please identify those facts, and we will add/respond to your chart as soon as we can.



Naeun Rim

Principal

O: 310.201.2100

F: 310.201.2110

E: nrim@birdmarella.com

Bird, Marella, Boxer, Wolpert, Nessim,

Drooks, Lincenberg & Rhow, P.C.

1875 Century Park East, 23rd Floor

Los Angeles, California 90067-2561

www.BirdMarella.com



From: Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov>
Sent: Wednesday, April 15, 2020 9:33 AM
To: Naeun Rim <nrim@birdmarella.com>; Pierson, Melanie (USACAS)
<Melanie.Pierson@usdoj.gov>; dwiechert aol.com <dwiechert@aol.com>;
jessica@wmgattorneys.com; Jones, Randy <RKJones@mintz.com>; Whitney Bernstein
<wbernstein@bienertkatzman.com>; jriddet@bienertkatzman.com; tbienert@bienertkatzman.com;
Gary S. Lincenberg <glincenberg@birdmarella.com>
Subject: RE: USA v Bychak et al 18cr4683-GPC, Meet and Confer




                                                       6


                                                      10
    Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1587 Page 11 of 15
Good Morning,



Please see the attached correspondence.




From: Naeun Rim <nrim@birdmarella.com>
Sent: Wednesday, April 8, 2020 5:02 PM
To: Pierson, Melanie (USACAS) <MPierson@usa.doj.gov>; dwiechert aol.com
<dwiechert@aol.com>; jessica@wmgattorneys.com; Jones, Randy <RKJones@mintz.com>; Whitney
Bernstein <wbernstein@bienertkatzman.com>; jriddet@bienertkatzman.com;
tbienert@bienertkatzman.com; Gary S. Lincenberg <glincenberg@birdmarella.com>; Feve, Sabrina
(USACAS) <sfeve@usa.doj.gov>
Subject: RE: USA v Bychak et al 18cr4683-GPC, Meet and Confer



Melanie,



Thanks for your email. Hope you are staying safe and healthy. We agree with you that email is
sufficient to meet and confer.



We have identified several times the facts we believe are not in dispute in our moving papers. The facts
are those as set forth in the declaration of John Curran (Dkts. 107 and 107-1), the declaration of Marc
Lindsey (Dkts. 116, 116-1), the facts in the motion to dismiss the wire fraud counts, along with all
accompanying documents (Dkts. 149, 149-1, 149-2), and the reply in support of the wire fraud motion
(Dkt. 151). Please let us know by Monday which of these facts, if any, the government disputes so that
we may narrow the issues that remain before the Court.



Given that the Government submitted the Declaration of John Curran, we assume the Government does
not plan to dispute those facts, as it is judicially estopped from doing so, especially in light of the
Court’s denial of our motion to dismiss the CAN-SPAM Counts.



Best,

Naeun Rim
                                                      7


                                                      11
     Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1588 Page 12 of 15
Principal

O: 310.201.2100

F: 310.201.2110

E: nrim@birdmarella.com

Bird, Marella, Boxer, Wolpert, Nessim,

Drooks, Lincenberg & Rhow, P.C.

1875 Century Park East, 23rd Floor

Los Angeles, California 90067-2561

www.BirdMarella.com



From: Pierson, Melanie (USACAS) <Melanie.Pierson@usdoj.gov>
Sent: Wednesday, April 8, 2020 3:18 PM
To: dwiechert_aol.com <dwiechert@aol.com>; jessica@wmgattorneys.com; Jones, Randy
<RKJones@mintz.com>; Whitney Bernstein <wbernstein@bienertkatzman.com>;
jriddet@bienertkatzman.com; tbienert@bienertkatzman.com; Gary S. Lincenberg
<glincenberg@birdmarella.com>; Naeun Rim <nrim@birdmarella.com>; Feve, Sabrina (USACAS)
<Sabrina.Feve@usdoj.gov>
Subject: RE: USA v Bychak et al 18cr4683-GPC, Meet and Confer



Dear Counsel:



At today’s telephonic status hearing, the court asked counsel to meet and confer regarding the facts in
dispute as to whether an IP address is property or not. In this age of social distancing and in recognition
of the difficulty of getting the schedules of all counsel to coincide, the government would propose that
we meet and confer by way of email. Since you are the moving party in this case, it is requested that
you identify the facts that you believe are not in dispute. We will reply within three days, to give you
plenty of time to file your motion.



Respectfully,

AUSA Melanie Pierson




                                                        8


                                                       12
Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1589 Page 13 of 15




                  EXHIBIT B

                                     13
Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1590 Page 14 of 15


  From:           Amanda Baber via RT
  To:             David A. Lincenberg
  Subject:        [IANA #1169779] Historical obtaining and using IP addresses
  Date:           Tuesday, May 5, 2020 12:34:03 PM


  Hi David,

  Thanks for contacting us.

  We recommend reaching out to ARIN and its counsel. They've published law review articles
  on this history and they have primary source material. You may wish to reach out to associate
  general counsel Michael Abejuela <mabejuela@arin.net>.

  A colleague adds, "There were no rules prior to ARIN's formation. You first emailed or called
  Jon Postel and got an assignment emailed back or told to you over the phone. Then with SRI
  and DOD and NetSol you filled out a simple form, emailed or faxed or mailed it in, and got an
  assignment back via the same method. None of the assignment paperwork had any rules, and
  no rules were published at the time.

  "The RIRs now have lots of rules governing assignments, but those have slowly evolved over
  25 years of RIRs."

  Best regards,

  Amanda Baber
  Lead IANA Services Specialist

  On Mon May 04 23:05:43 2020, dlincenberg@birdmarella.com wrote:
  > Hello,
  >
  > I am hoping that you may be willing to help me with some research
  > regarding the rules for obtaining and using IP addresses, before the
  > RSA, and the LRSA.
  >
  > Did NSI have any written rules, or terms of use?
  >
  > Did NSF have any written rules, or terms of use?
  >
  > Did ArpaNET have any written rules or terms of use?
  >
  > Did IANA/ICANN have any written rules or terms of use?
  >
  > Are there any specific "Requests for Comment" (RFC) that would address
  > rules, or terms of use?
  >
  > Your assistance is appreciated,
  >
  > Sincerely,
  >
  > David A. Lincenberg



                                                           14
Case 3:18-cr-04683-GPC Document 164-4 Filed 05/18/20 PageID.1591 Page 15 of 15


  >
  > David A. Lincenberg
  > Paralegal Assistant
  > O: 310.201.2100
  > F: 310.201.2110
  > E: dlincenberg@birdmarella.com<mailto:dlincenberg@birdmarella.com>
  > Bird, Marella, Boxer, Wolpert, Nessim,
  > Drooks, Lincenberg & Rhow, P.C.
  > 1875 Century Park East, 23rd Floor
  > Los Angeles, California 90067-2561
  > www.BirdMarella.com<http://www.birdmarella.com/>




                                           15
